ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-407, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, BENNETT E. LANGMAN of NEWTOWN, PENNSYLVANIA, who was admitted to the bar of this State in 2007, should be disbarred based on discipline imposed in the Commonwealth of Pennsylvania that in New Jersey constitutes violations of RPC 1.2(a) (failure to abide by the client’s decisions concerning the scope and objectives of the representa*184tion), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep the client reasonably informed about the states of a matter), RPC 1.4(c) (failure to explain a matter to the extent necessary to allow the client to make informed decisions about the representation), RPC 3.3(a)(1) (false statement of material fact or law to a tribunal), RPC 4.1(a) (false statement of material fact to a third person), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial the administration of justice);
And BENNETT E. LANGMLAN having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that BENNETT E. LANGMAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that BENNETT E. LANGMAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by BENNETT E. LANGMAN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that BENNETT E. LANGMAN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*185ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.